DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/19, 1/8/20, 1/27/20, 4/30/20, 5/13/20, 3/22/21, 8/2/21, 9/21/21 were filed on 10/17/19, 1/8/20, 1/27/20, 4/30/20, 5/13/20, 3/22/21, 8/2/21, 9/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “end surfaces are recessed inwardly so that central portions thereof are further from the end wall than other portions of the respective end surface” must be shown or the feature(s) canceled from claim 7.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golubkov (EP 3327817).
Regarding claims 1-4, Golubkov discloses a battery system / battery module comprising:  5a plurality of battery submodules “90” (cell stacks), each of the battery submodules comprising: a plurality of battery cells (unit cells) arranged in a first direction; and a first layer “61” (insulation member), made of an insulating plastic material, around the plurality of battery cells; and 
a battery module case “96” (module housing), in which a plurality of assembling areas “96” (receiving parts) are provided, ones of the battery submodules from among the plurality of battery submodules being located in a assembling areas from 10among the plurality of assembling areas, 

wherein the battery module case comprises wall structure “60” (end walls) at respective sides of each of the assembling area in the first direction to engage end surfaces of respective sides of the 15battery submodules received in the respective assembling areas in the first direction ([0050]-[0054] and Fig. 3 and 4).  
[AltContent: arrow][AltContent: textbox (receiving parts)]Regarding claim 2, Golubkov also discloses a battery system case (module housing) further comprises a separation wall (not labeled) that extends in the first direction and partitions an inner space surrounded by sidewalls “102” (outer wall) of the battery system case to form adjacent ones of the plurality of receiving parts along a second direction that is perpendicular to the first direction, and wherein the separation wall corresponds to a part of the fixing wall “102” of the adjacent ones of the plurality of receiving parts, and wherein the separation wall contacts a side surface of the respective battery submodules 25received in the adjacent ones of the plurality of receiving parts (Fig. 5).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (second direction)][AltContent: textbox (first direction)][AltContent: arrow][AltContent: textbox (separation wall)][AltContent: arrow]
    PNG
    media_image1.png
    650
    850
    media_image1.png
    Greyscale


Regarding claim 12, Golubkov also discloses a separation wall, the side plates “92” (end walls), and the outer wall “102” are integral with a ground plate “103” (floor surface) of the battery system case ([0055] and Fig. 5).  
Regarding claims 1513 and 14, Golubkov also discloses cooling tubes “99” (cooling channel) under a floor surface of the battery module case, the cooling tubes being configured to accommodate a flow of coolant; wherein lateral walls of the cooling 20channel are integral with the floor surface of the battery module case ([0053]).  
Regarding claims 15 and 16, Golubkov also discloses a battery system case further comprising coupling parts “103”, wherein the coupling parts of the battery system case are capable of being coupled to coupling parts of an 25adjacent battery system case; wherein the coupling parts are at a first outer wall and a second outer wall from among the outer walls of the battery system case in a second direction, and -34-1164811wherein the coupling part at the second outer wall of the battery system case is configured to be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov (EP 3327817) in view of Hidaka (WO 2018/142809 A1) using (US 2021/0143505) as an equivalent English translation.  The Golubkov reference is applied to claim 4 for reasons stated above.  In addition, Golubkov also discloses each of the battery submodule “90” (cell stacks) further comprises a pair of submodule front plates “91” (end supports) at opposite end portions thereof in the first direction 20and having outer side surfaces corresponding to the end surfaces ([0050] and Fig. 3).
However, Golubkov does not expressly teach end walls that are curved outwardly such that central portions thereof are located further from the end surfaces of the cell 15stacks than other portions of the end walls, defining a third space between the respective end surface and the respective end wall (claim 5). 
Hidaka discloses reinforcing plates “52” (end walls) that are curved outwardly such that central portions “54” thereof are located further from the end surfaces of the cell 15stacks “20A” than other portions “53” of the reinforcing plates, defining a third space 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Golubkov battery module to include end walls that are curved outwardly such that central portions thereof are located further from the end surfaces of the cell 15stacks than other portions of the end walls, defining a third space between the respective end surface and the respective end wall in order to utilize end walls that allow for local expansion of the battery cell due to deterioration of the electrode assembly ([0058]).   

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Hidaka as applied to claim 5 above, and further in view of Long et al (US 2019/0305273).  In addition, Golubkov also discloses an inner surface of the end wall “60” that contacts the respective battery submodule (cell stack) (Fig. 4 and 5).
However, Golubkov as modified by Hidaka does not expressly teach an outer surface of the end wall comprises a plurality of first ribs (claim 8); wherein the plurality of first ribs extend in a third direction of the end wall and are spaced apart from each other in the second direction (claim 9); wherein the end support comprises a plurality of second ribs that protrude toward the end wall from the end surface (claim 10); wherein the plurality of second ribs are 10spaced apart from each other in a third direction of the end support in a lattice shape (claim 11).
Long et al teaches the concept of forming reinforcing ribs “112b” (first ribs / second ribs) in end plate “1” (end wall / end support), wherein the reinforcing ribs are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Golubkov/Hidaka battery module to include an outer surface of the end wall comprises a plurality of first ribs; wherein the plurality of first ribs extend in a third direction of the end wall and are spaced apart from each other in the second direction; wherein the end support comprises a plurality of second ribs that protrude toward the end wall from the end surface; wherein the plurality of second ribs are 10spaced apart from each other in a third direction of the end support in a lattice shape in order to achieve lightweight requirement of the end walls and end supports, while ensuring the strength and load-bearing capacity of the end walls and end supports ([0059]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-10 of copending Application No. 16/656,197 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-15 of copending Application No. 16/656,324 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-16 of the present application is fully anticipated by claims 1 and 7-15 of copending Application No. 16/656,324.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-15 of copending Application No. 16/656,406 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-16 of the present application is fully anticipated by claims 1, 9, and 12-17 of copending Application No. 16/656,406.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729